USCA11 Case: 20-12701    Date Filed: 02/22/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12701
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00396-MSS-AAS-9



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LUIS RAMON-NARVAEZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 22, 2021)

Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12701      Date Filed: 02/22/2021   Page: 2 of 2



      Victor D. Martinez, appointed counsel for Luis Ramon-Narvaez in this

direct criminal appeal, has filed a motion to withdraw from further representation

of the appellant and filed a brief under Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ramon-Narvaez’s convictions and sentence are AFFIRMED.




                                         2